94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peggy Lee SEXTON, Plaintiff-Appellant,v.FOOD LION, INCORPORATED, Defendant-Appellee.
No. 96-1540.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1996.Decided Aug. 20, 1996.

Peggy Lee Sexton, Appellant Pro Se.
David Raymond Simonsen, Jr., Vickey A. Verwey, Richmond, Virginia, for Appellee.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her civil action for failure to respond to Appellee's motion for summary judgment after being given several opportunities to respond and warnings of the consequences of failure to do so.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sexton v. Food Lion, Inc., No. CA-95-719 (E.D.Va. Mar. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED